DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 21, 2021 has been entered. 
	Claims 1, 2, 5, and 6 have been amended. Claims 4 and 8 have been canceled. Claims 10-12 are newly entered. Claim 1 has been amended to specify that a casing configured to surround the battery cell stack “formed by coupling a plurality of plates, the plurality of plates including a first end plate and a second end plate, the first end plate and second end plate being fixed; a third end plate between the battery cell stack and the second end plate, the third end plate movable toward and away from the second end plate.” Claims 2, 3, and 5 have been amended to clarify the claim language and for consistency with amended Claim 1. Claim 6 has been amended to incorporate the allowable subject matter indicated in the November 12, 2020 Non-Final Rejection (“Non-Final Rejection”).
	Support for the Amendment is provided in the Applicant’s original claims, Figures 1-5 and the corresponding disclosure in the Specification.
	The title of the Application has been amended.
Response to Arguments
	The Applicant contends that the amended title overcomes the objection to the Specification set forth in the Non-Final Rejection. This argument is persuasive in view of the amendment and the rejection is withdrawn.

Allowable Subject Matter
	Claims 6 and 12 are in condition for allowance.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 drawn to a battery module wherein at least one of a coupling protrusion and a coupling, groove is formed at each of the first plate and the second plate, respectively, such that the coupling protrusions of the first and second plates are configured to engage the coupling grooves of the first and second plates” and where the battery module comprises a battery cell stack structured and configured as claimed including the claimed casing, elastic member, and plurality of plates. The prior art of record does not disclose or suggest the claimed structure, or the benefit achieved by the structure of facilitating a uniform pressure distribution over the entire region from the edge portions of the end plate 210 to the center portion of the end plate 210, and also the uniform pressure may be continuously maintained (Specification page 12 lines 5-14).  Claim 12 is in condition for allowance because it depends from allowable Claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KREIDLER.
	Regarding Claim 1, KREIDLER discloses a battery module, comprising: a battery cell stack (abstract, Fig. 1, Fig. 3) having a plurality of battery cells stacked on one another (as shown by Fig. 1, Fig. 3); a casing configured to surround the battery cell stack (Fig. 1, Fig. 3, case 11 surrounds the stack; casing formed by plates 4 and clamping device 5 surrounds cell stack); and an elastic member coupled to an inner side of the casing while avoiding an interference with the battery cells so that a uniform pressure is formed at the battery cells when swelling occurs at the battery cells (springs 7 of clamping device 5 are elastic members, comprise the same structure claimed, and necessarily function as claimed). KREIDLER further discloses that “the clamping devices, for example tension bands or tie rods, can expand correspondingly with an expansion of the battery individual cells and thus an elongation of the stack of battery individual cells, without exceeding a defined pressure on each individual battery cell , By a suitable choice of the elastic element so the pressure within the cell stack can be evenly distributed and a lengthening or shortening of the entire stack are compensated accordingly” (para. 6-9).
[AltContent: textbox (KRIEDLER Fig. 1)][AltContent: textbox (103 rejection
*Housing surrounding stack 1 comprises claimed second plate in the rejection
*Para. 11 recites “ the stack between two plates is arranged, wherein one of the plates fixed to a Battery housing connected and the other plate is movably mounted relative to the battery case)][AltContent: textbox (fixed plate 4 analogous to the claimed first plate)][AltContent: textbox (Moveable plate 4 analogous to the claimed third plate)]
    PNG
    media_image1.png
    324
    570
    media_image1.png
    Greyscale


	KRIEDLER further discloses a casing configured to surround the battery cell stack (para. 11, battery housing) but is silent with respect to the casing being formed by coupling a plurality of plates, the plurality of plates including a first end plate and a second end plate, the first end plate and second end plate being fixed. However KRIEDLER discloses a first end plate that is fixed relative to a movable plate (it is further provided that the stack between two plates is arranged, wherein one of the plates fixed to a Battery housing connected and the other plate is movably mounted relative to the battery case where here the plate 4 on the left of Fig. 1 is fixed and analogous to the claimed first end plate). 
	KRIEDLER further teaches a third end plate between the battery cell stack and the second end plate, the third end plate movable toward and away from the second end plate (para. 12 “a fixed bearing and a floating bearing allows the stack as a whole to be held securely and reliably in the battery case via the fixed bearing on the one plate. By means of a movable bearing of the other plate, for example a groove running in the direction of stacking or the like, it can then be achieved that the stack can expand overall in its length without experiencing any distortion and corresponding transverse forces which entail corresponding damage to the stack could” where here the “movable bearing of the other plate” corresponds to the claimed third plate movable toward and 
	KRIEDLER does not expressly state that the housing of the embodiment of Figure 1 comprises a plate at the end of the stack or that the housing comprises a plurality of plates as in the claimed casing and is thus silent with respect to the claimed second plate that is fixed. However, one of ordinary skill in the art would have found it obvious, before the time of filing, to have configured the housing of KRIEDLER in the embodiment of Figure 1 such that it comprises a plurality of plates enclosing the stack including a fixed plate at the end of the stack nearest movable plate 4 of Figure 1 and this plate would have been analogous to the claimed second plate which is fixed relative to the movable plate. The motivation for doing so would have simply been to enclose the stack from the surrounding environment consistent with knowledge in the art using nothing more than routine design and ordinary skill.
	Regarding Claim 2, KREIDLER discloses the battery module according to claim 1, wherein the elastic member is provided as a plurality of springs (Fig. 4 illustrates four spring in this side views; the plan view of Fig. 1 illustrates plurality of springs), and the plurality of springs are coupled to edge portions of the first end plate and the third end plate disposed at opposite sides of the casing (as shown by Figure 1 coupled to plates 4) disposed at opposite sides of the casing (as shown by Fig. 1).
Regarding Claim 3, KREIDLER discloses the battery module according to claim 2, wherein the plurality of springs includes four springs (as shown by Fig. 3, Fig. 1), wherein the plurality of plates includes six plates (Fig. 1 where the two plates 4 and plates of the housing enclosing the stack such as illustrated by Fig. 3), and wherein the casing has a hexahedral shape (as shown by Fig. 3) of which the six plates are coupled, and the four springs are coupled to four edge portions of the two plates at opposite ends of the casing (where springs are coupled to plates 4 at opposite ends of Fig. 1, Fig. 3). Here, the housing of the embodiment of Fig. 1 is not illustrated and KREIDLER is silent with respect to the embodiment of Fig. 1 comprising four plates forming the casing having a hexahedral shape. However, at the time of filing one of ordinary skill in the art would have found it obvious to have formed the housing of six plates arranged in a hexahedral manner (one plate on each side of the rectangular stack and one plate at each end of the stack) around the stack in order to enclose the stack, as exemplified by KREIDLER Fig. 3 and as is known in the art. As discussed above, KREIDLER discloses the four springs are coupled to four edge portions of the first end plate and third end plate (the movable plate 4 of Fig. 1).
	Regarding Claim 5, KREIDLER discloses the battery module according to claim 4, wherein the third plate is disposed to be spaced apart from a second plate (the plate of the housing) that is disposed at a predetermined location based on a moving direction of the third plate (the third plate is necessarily configured as claimed in order to permit movement within the housing along the longitudinal axis as discussed above where the second plate is the plate of the housing at the predetermined location of the boundaries of the housing), andBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/kgsApplication No.: NEWDocket No.: 3563-0606PUS1 Page 5 of 8the third plate and the second plate are configured to 
	Regarding Claim 7, KREIDLER is relied upon as above with respect to Claims 1-5. KREIDLER further discloses a battery pack, comprising a battery module according to claim 1 (abstract, Fig. 1-3).
	Regarding Claim 8, KREIDLER is relied upon as above with respect to Claims 1-5 and further discloses a vehicle (para. 2, para. 22), comprising a battery module according to Claim 1.
	Regarding Claim 10, KREIDLER is relied upon as above with respect to the battery module according to claim 1, and is silent with respect to the elastic member (clamping device 5 comprising springs 7) is above a bottom edge of the battery cell stack and below a top edge of the battery cell stack.  

    PNG
    media_image1.png
    324
    570
    media_image1.png
    Greyscale

	However, at the time of filing it would have been obvious to have modified KREIDLER to move the elastic members to the location claimed, above a bottom edge of the battery cell stack and below a top edge of the battery cell stack.  The motivation for doing so would have been to place the elastic members in a suitable location where In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). 
Regarding Claim 11, KREIDLER is relied upon as above with respect to the battery module according to claim 1, wherein the elastic member is a spring, the length of the spring being equal to a distance between the first end plate and third end plate (as shown by Fig. 1 the length of the clamping device 5 is equal to a distance between the first end plate and third end plate). The clamping device 5 is analogous to the claimed spring. Alternatively, it would have been obvious to one of ordinary skill in the art to have provided the spring 7 of KREIDLER’s clamping device 5 to be the length In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Here, modifying the size of spring 7 of clamping device 5 would merely provide the predictable result of compressing the battery stack and permitting expansion of the stack, achieving the same function as the clamping device 5, and nothing more than expected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729